IN THE SUPREME COURT OF IOWA

                              No. 08 / 05-1858

                             Filed March 3, 2006


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

RICHARD E. MUNDY,

      Respondent.



      On review  of  the  findings  and  recommendations  of  the  Grievance
Commission.

      Grievance  Commission  of   the   Supreme   Court   recommended   that
respondent’s license to practice law be suspended.  LICENSE SUSPENDED.

      Charles L. Harrington and Laura M. Roan, Des Moines, for complainant.

      Frank J. Nidey of Nidey Peterson Erdahl & Tindal,  PLC,  Cedar Rapids,
for respondent.


LARSON, Justice.
      Richard E. Mundy was charged by our attorney disciplinary board  in  a
two-count complaint with violating our Code of  Professional  Responsibility
for Lawyers.  On our review of  the  recommendations  and  findings  of  the
Grievance Commission, we order that Mundy’s  license  be  suspended  for  at
least three months.
      I.  Facts.
      The board and  Mundy  entered  into  an  agreement  under  which  they
stipulated  to  all  underlying  facts,[1]  waived  a  hearing  before   the
Grievance  Commission,  and  agreed  to  a  three-month   suspension.    The
respondent was sixty-two at the time of the commission proceedings  and  has
practiced law since 1970.  Mundy is  suffering  from  deepening  depression,
and according to his agreed statement of facts, “[b]ecause  of  his  medical
condition Respondent is not currently fit to practice law.”
      II.  The Complaint.
      A.  Neglect of a client’s matter.  The  board  charged,  in  Count  I,
that Mundy was guilty of neglect of a client’s matter.  In  June  2000  Joel
Kroon hired Mundy to file a dissolution petition on his behalf, which  Mundy
did the following month.  Shortly thereafter, Kroon moved  to  Florida,  and
Mundy’s representation began to deteriorate.  Mundy failed  to  comply  with
court orders in connection with discovery and mediation.  He also failed  to
notify Kroon, during his representation of him,  that  he  had  been  placed
under suspension by this court for failing to  file  his  annual  commission
reports.   The  record  does  not  show  why  Mundy  failed  to  meet  these
responsibilities, but it would be reasonable to assume it was  a  result  of
his depression.
      In April 2002 the court entered a dissolution decree.  As  a  part  of
the decree, Mundy was ordered to  pay  Kroon’s  ex-wife  her  share  of  the
marital assets and attorney fees from his trust account.   Mundy  failed  to
do so, and on August 1, 2002, Kroon was cited for contempt  of  court.   For
several months prior to this, Kroon had attempted to reach Mundy, but  Mundy
did not return telephone calls or respond  to  Kroon’s  correspondence.  The
funds were ultimately paid by the respondent, but not until these  grievance
proceedings had been commenced  by  his  unhappy  dissolution  client,  Joel
Kroon.
      The Kroon complaint was filed with the board on August 15,  2002.   On
August 20 the board mailed a  notice  of  the  complaint  to  Mundy.   Mundy
acknowledged receipt of the certified letter on August 23, but  he  did  not
respond.  On September 17 and November 14, 2002,  the  board  mailed  second
and third notices.  Mundy still did not respond.
      B.  The insufficient-funds checks.  The board charged,  in  Count  II,
that Mundy had written insufficient-funds checks to our client security  and
continuing legal education commissions and had failed  to  make  the  checks
good.
      III.  The Commission Report.
       As  to  Count  I,  the  commission  found  that  Mundy  had  violated
DR 1—102(A)(1) (violation of  disciplinary  rule),  DR 1—102(A)(5)  (conduct
prejudicial to  the  administration  of  justice),  DR 1—102(A)(6)  (conduct
adversely reflecting on fitness to practice  law),  DR 6—101(A)(3)  (neglect
of  client’s  legal  matter),  DR 7—101(A)(1)  (failure   to   seek   lawful
objectives of a client), DR 7—101(A)(2) (failure to carry  out  contract  of
employment), DR 7—101(A)(3) (prejudice or damage to client during course  of
representation),  DR 7—102(A)(8)  (knowingly  engaging  in   other   illegal
conduct or conduct contrary to  a  disciplinary  rule),  and  DR 9—102(B)(4)
(failing to promptly pay or deliver funds, securities, or  other  properties
in lawyer’s possession).
      As  to  Count  II,  involving  the  insufficient-funds   checks,   the
commission   found   that   Mundy’s   actions    violated    DR 1—102(A)(1),
DR 1—102(A)(4) (engaging in conduct involving dishonesty, fraud,  deceit  or
misrepresentation), as well as DR 1—102(A)(5) and DR 1—102(A)(6).
      The commission recommended that Mundy’s license be suspended for three
months.  Further, as a requirement of readmission he should be  required  to
show his fitness to practice law by including evidence from all  health-care
professionals  who  had  treated  him  concerning   his   depression.    The
commission also recommended that Mundy be ordered  to  make  restitution  to
the client security and  continuing  legal  education  commissions  for  the
insufficient-funds checks.
      In Iowa Supreme Court  Board  of  Professional  Ethics  &  Conduct  v.
Moorman, 683 N.W.2d 549 (Iowa 2004), we noted that, when the  neglect  of  a
client’s legal  matter  is  the  primary  infraction,  discipline  generally
ranges from a public reprimand to a six-month suspension.
      In determining the sanction  to  be  imposed  here,  we  consider  the
stipulation of the  parties,  which  established  that  Mundy  suffers  from
severe depression and is presently not practicing  law.   We  also  consider
other cases involving  lawyers  with  depression.   In  Iowa  Supreme  Court
Attorney Disciplinary Board v. Maxwell, 705 N.W.2d 477, 480 (Iowa 2005),  we
stated that depression does not minimize the seriousness  of  an  attorney’s
unethical conduct,  but  it  is  to  be  considered  in  the  imposition  of
discipline.  In Iowa Supreme Court Board of Professional  Ethics  &  Conduct
v. Grotewold, 642 N.W.2d 288,  291  (Iowa  2002),  we  imposed  a  sixty-day
suspension in a case  involving  a  lawyer  suffering  from  depression  who
neglected client matters, misrepresented a matter to the court,  and  failed
to respond to the board.   In  Iowa  Supreme  Court  Board  of  Professional
Ethics & Conduct v. Adams, 623 N.W.2d 815 (Iowa 2001),  a  lawyer  suffering
from depression had neglected legal matters, failed to  deposit  a  retainer
and advances into trust accounts, failed to  account  for  client  property,
and misrepresented to the client to cover up neglect.  We ordered a  minimum
three-month  suspension,  noting  that  the  attorney  was  suffering   from
depression.  In Iowa Supreme Court Board of Professional  Ethics  &  Conduct
v. Sherman, 637 N.W.2d 183, 188 (Iowa  2001),  the  attorney  had  committed
previous violations and was suffering from  depression.   We  suspended  his
license for a minimum of three months and required  that,  upon  application
for reinstatement, he provide medical proof  that  he  is  mentally  fit  to
resume the practice of law.  In Committee on Professional Ethics  &  Conduct
v. Paulos, 410 N.W.2d 260, 262 (Iowa 1987), we ordered  a  lawyer’s  license
suspended for a minimum of six months.  We required  that  upon  application
for reinstatement the attorney include “satisfactory evidence that  [he]  is
no longer suffering from  any  physical  or  emotional  illness  that  would
interfere with the timely completion of legal business entrusted to him.”
      Based on the parties’ stipulation, including Mundy’s admission that he
is currently under suspension in connection with his failure to  effectively
file his annual reports and that he is not psychologically fit  to  practice
law at the present time, we believe that suspension is warranted.  We  agree
with the commission that Mundy violated the disciplinary rules  as  set  out
above. Mundy and the board stipulated that a set three-month  suspension  is
warranted, but we believe this should be a minimum.   We  therefore  suspend
his license for a minimum period of  three  months  from  the  date  of  the
filing of this opinion.  This suspension shall apply to all  facets  of  the
practice of law. See  Iowa  Ct.  R.  35.12(3).   Upon  any  application  for
reinstatement, Mundy shall establish that he has not  practiced  law  during
the period of his suspension, that he meets all  the  requirements  of  Iowa
Court Rule 35.13, that he has paid the costs of this  proceeding,  and  that
he  has  made  restitution  to  the  client  security  trust  fund  and  the
commission on continuing legal education for all  sums  owed  to  them.   He
shall  also  demonstrate  by  competent  medical   evidence   that   he   is
psychologically and mentally capable of practicing law.
      LICENSE SUSPENDED.
-----------------------
      [1]In addition to the facts stipulated to by the parties, other  facts
in the board’s complaint are deemed admitted by Mundy’s  failure  to  answer
the board’s complaint.  See Iowa Ct. R. 36.7.